DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's Request for Continued Examination filed on January 4, 2022, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Aaron Grunberger (Reg. No. 59,210) on January 14, 2022.

Claims 1-7 and 9-10 (renumbered 1-9) are presented for prosecution and are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Aaron Grunberger (Reg. No. 59,210) on January 14, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 1, 2, 9, and 10 as follows:


	rating a suitability of a simulation software component to be a part of the SiL environment by the simulation software component simulating functioning of a corresponding target hardware component of a target hardware, the rating of the suitability being performed by: 
		simulating, by the SiL environment including the simulation software component,  the target hardware, the simulating including the simulation software component simulating the functioning of the target hardware component; 
		subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation, wherein, due to the inclusion of the simulation software component in the SiL environment, the subjecting [[step]] thereby subjects the simulation software component to the test situation; 
		while the target hardware and the SiL environment are subjected to the test situation, generating output data by both the target hardware and the SiL environment, the output data being generated at least in part by the simulation software component simulating the corresponding target hardware component processing the test situation, thereby producing a corresponding output; and 
		comparing the output data of the target hardware to the output data of the SiL environment, wherein the suitability of the simulation software component to be included in the SiL environment for testing the software in development is ascertained according to a result of the comparison; and 
	based on the simulation software component being certified, by the rating, as being suitable for the SiL environment, testing the software in development using the simulation 

2. (Currently Amended) The method as recited in claim 1, wherein the target hardware and SiL environment are supplied [[the]]a same set of signals, while the target hardware and the SiL environment are subjected to the test situation.

9. (Currently Amended) An arrangement, comprising: 
	target hardware including at least one target hardware component; 
	a software-in-the-loop (SiL) environment including a simulation software component; and 
	a hardware processor 
	wherein the hardware processor 
		rate a suitability of the simulation software component to be a part of the SiL environment by the simulation software component simulating functioning of a corresponding target hardware component of a target hardware, the rating of the suitability being performed by: 
		causing the SiL environment, including the simulation software component, to simulate the target hardware, the simulation including the simulation software component simulating the functioning of the target hardware component; 
		subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation, wherein, due to the inclusion of the simulation software component in the SiL environment, the subjecting [[step]] thereby subjects 
		comparing the output data of the target hardware to the output data of the SiL environment, the suitability of the simulation software component to be included in the SiL environment for testing the software in development being ascertained according to a result of the comparison; and 
	based on the simulation software component being certified, by the rating, as being suitable for the SiL environment, deploying the SiL environment to test the software in development using the simulation software component integrated in the SiL environment so that the simulation software component thereby simulates the functioning of the corresponding target hardware component to process inputs provided by the testing of the software in development.  

10. (Currently Amended) A non-transitory machine-readable storage medium on which is stored a computer program for testing a software in development using a software-in-the-loop (SiL) environment, the computer program, when executed by a computer, causing the computer to perform a method, the method comprising: 
	rating a suitability of a simulation software component to be a part of the SiL environment by the simulation software component simulating functioning of a corresponding target hardware component of a target hardware, the rating of the suitability being performed by: 

		subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation, wherein, due to the inclusion of the simulation software component in the SiL environment, the subjecting [[step]] thereby subjects the simulation software component to the test situation; 
		while the target hardware and the SiL environment are subjected to the test situation, generating output data by both the target hardware and the SiL environment, the output data being generated at least in part by the simulation software component simulating the corresponding target hardware component processing the test situation, thereby producing a corresponding output; and 
		comparing the output data of the target hardware to the output data of the SiL environment, wherein the suitability of the simulation software component to be included in the SiL environment for testing the software in development is ascertained according to a result of the comparison; and 
	based on the simulation software component being certified, by the rating, as being suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment so that the simulation software component thereby simulates the functioning of the corresponding target hardware component to process inputs provided by the testing of the software in development.


END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of using simulation to test vehicle components (see Fischer 20170361856), verifying the use of simulation in a scenario-based assessment process (see Wagner et al. “Towards Cross-Verification and Use of Simulation in the Assessment of Automated Driving”), a system for carrying out XiL tests of components of self-driving motor vehicles where the same test (or the same simulation) can be carried out on an SiL, MiL, HiL, or DiL platform, without redefining the test (or the simulation) (see Stefan et al. 20190325672), and validating aircraft simulation models (see Andrei Dorobantu et al. “Validating Uncertain Aircraft Simulation Models Using Flight Test Data”).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “rating a suitability of a simulation software component to be a part of the SiL environment by the simulation software component simulating functioning of a corresponding target hardware component of a target hardware, the rating of the suitability being performed by: 
simulating, by the SiL environment including the simulation software component,  the target hardware, the simulating including the simulation software component simulating the functioning of the target hardware component; subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation, wherein, due to the inclusion of the simulation software component in the SiL environment, the subjecting [[step]] thereby subjects the simulation software component to the test situation; while the target hardware and the SiL environment are subjected to the test situation, generating output data by 
based on the simulation software component being certified, by the rating, as being suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment so that the simulation software component thereby simulates the functioning of the corresponding target hardware component to process inputs provided by the testing of the software in development,” as recited in independent claim 1, with similar limitations recited in independent claims 9 and 10, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 9, and 10 are therefore allowed.  Claims 2-7 are also allowed due to their respective dependence on allowable independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192